Citation Nr: 0311395	
Decision Date: 06/04/03    Archive Date: 06/10/03	

DOCKET NO.  97-13 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1979 to 
October 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO denied 
the veteran's attempt to reopen his claim of entitlement to 
service connection for a psychiatric disorder (previously 
characterized as a nervous condition).  The RO concluded that 
new and material evidence had not been submitted, and the 
veteran's claim for entitlement to service connection for a 
psychiatric disorder remained denied.

In a July 2002 decision the Board found that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for a psychiatric disorder.  The Board 
then undertook additional development with respect to the 
veteran's claim pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  This development has to some extent 
been completed.  However, further development as indicated 
below is required prior to further appellate review.


REMAND

The veteran is seeking service connection for a psychiatric 
disorder, which he maintains had its onset in service.  A 
number of mental disorders have been diagnosed over the years 
since service, including an adjustment disorder with 
depression, a borderline personality disorder, polysubstance 
abuse, and most recently on his VA examination in April 2003, 
schizophrenia.

On his latest examination in April 2003, the veteran reported 
to his examiner soon after his service discharge he began to 
receive medical treatment with a psychiatrist.  The clinical 
evidence currently before the Board, however, discloses no 
evaluation and/or treatment referable to a mental disorder 
prior to late 1986, approximately five years after the 
veteran's service discharge.  It is noted, however, on his 
April 2003 examination that the veteran's examining physician 
in an addendum to that examination made reference to records 
of treatment provided to the veteran in San Juan, Puerto 
Rico, and indicated that such records would be very helpful 
in assessing the likelihood of whether or not the veteran's 
current psychiatric disability had its onset in service.  
These records are not on file.  In light of the probative 
value indicated by the veteran's VA April 2003 examiner, an 
attempt to obtain these records, as well as, any other 
records of treatment not already on file should be obtained 
and associated with the veteran's claims file.

Also referenced in the addendum to the April 2003 VA 
examination was the existence of service medical records from 
the National Personnel Records Center, which the veteran 
brought to the examination for review by the examiner.  These 
records apparently describe the veteran's behavior in 
service.  The examiner indicated that this behavior was 
"certainly compatible with early symptoms of a schizophrenic 
process."  These records do not appear to be currently before 
the Board.

A determination also needs to be made as to whether the 
veteran is in receipt of Social Security Administration 
disability income.  If so, related records must be obtained.  
Any medical records forming the basis for an award of Social 
Security Administration benefits must be added to the claims 
file prior to resolution of the veteran's appeal.  See 
38 U.S.C.A. § 5106 (West 2002); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Based on the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain from the veteran 
the names, addresses, and approximate 
dates of treatment of all medical care 
providers who have treated him for any 
mental disorder since service, including 
any evaluation and treatment rendered to 
him for a psychiatric disability by VA 
and/or private medical care providers in 
San Juan, Puerto Rico.  After any 
necessary authorizations are obtained 
from the veteran, complete copies of all 
relevant VA and/or private reports of 
medical treatment (not already of record) 
should be obtained by the RO and added to 
the claims file.

2.  The veteran should be contacted and 
asked if he is in receipt of Social 
Security Administration income.  If the 
veteran indicates that he is, the RO 
should undertake a reasonable effort to 
request and obtain the following records 
concerning the veteran from the Social 
Security Administration; a copy of the 
Social Security decision, if any, 
awarding disability benefits to the 
veteran as well as copies of all 
underlying medical records upon which the 
decision was based.

3.  The RO should also contact the 
veteran and request that he submit for 
association with his claims file any 
service medical records in his possession 
pertinent to the issue on appeal, to 
include the records from the National 
Personnel Records Center, which he 
brought to his examination in April 2003 
documenting behavioral incidents in 
service.

4.  Thereafter, the RO should forward the 
veteran's complete claims folder to the 
VA physician who performed the April 2003 
psychiatric examination, if available, 
(otherwise to another VA physician) for 
further assessment as to whether the 
veteran's current psychiatric disorder 
had its onset during his period of 
service from November 1979 to October 
1981 or within the one-year period 
immediately after his service discharge 
in October 1981.  The entire claims 
folder must be made available to the 
examiner for review in conjunction with 
this request for a medical opinion, and 
the report must reflect the examiner's 
review of the claims folder.  A rationale 
for all opinions and conclusions reached 
should be provided.

5.  The RO should carefully review the 
development requested above to ensure 
compliance with this REMAND.  If any 
development requested is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

When the foregoing has been completed, if the benefit sought 
on appeal is not granted, a supplemental statement of the 
case should be furnished the veteran and his representative, 
and they should be afforded a reasonable opportunity to 
respond.  The case should then be returned to the Board for 
further consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


